      Case 2:19-cv-04742-SRB--CDB Document 20 Filed 07/18/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ARIZONA

 Sean Paul Kenny,                           ) NO.    CV 19-4742-PHX-SRB (CDB)
                                            )
               Plaintiff,                   )        NOTICE OF ASSIGNMENT
                                            )
 v.                                         )
                                            )
 Prisoner Transportation Services LLC, et   )
 al.,                                       )
                                            )
               Defendants,                  )


     On May 21, 2009, the District of Hawaii transferred a complaint filed to the Arizona
District Court, which has now been assigned the case number listed above. This case has
been assigned to District Court Judge Susan R. Bolton, and has been referred to Magistrate
Judge Camille D. Bibles (PS) and the Court's Legal Staff. When any action is taken in this
case, you will be notified by Court order.

                                                        BRIAN D. KARTH
                                                        District Court Executive/Clerk

                                                        s/ M. Pruneau
                                                        Deputy Clerk

                                        WARNING!

Failure to comply with the following rules will result in your document being STRUCK
and/or your case being DISMISSED:

(1) You must file a Notice of Change of Address if your address changes.

(2) You must correctly label any further documents with the above assigned caption and
    case numbers. LRCiv 7.1(a).

(3) You must sign your name and date every document you file. FED. R. CIV. P. 11.

(4) You must provide an original and one copy of any document to be filed.(if you request
    a conformed copy, you must provide an original and two (2) copies). LRCiv 5.4

(5) You must mail copies of every document you file to all respondents or their attorneys,
    FED. R. CIV. P. 5(a), and every document you file must include a certificate stating the
Case 2:19-cv-04742-SRB--CDB Document 20 Filed 07/18/19 Page 2 of 2



date a copy of the document was mailed to respondents or their attorneys.
